Citation Nr: 1821980	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD); to include the propriety of the reduction of the assigned rating from 30 percent to zero percent effective March 1, 2018.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for fibromyalgia.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Javier A. Centonzio, Esq.



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the course of the appeal, the RO reduced the rating for the Veteran's GERD from 30 percent to noncompensable, effective March 1, 2018.  Although the Veteran has not appealed this rating decision, the issue of entitlement to an increased rating for GERD is on appeal.  In this regard, the Board observes that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  As such, the matter of whether the reduction was proper is inextricably intertwined with the issue of whether a higher rating is warranted and, in turn, is also currently before the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

The issues of entitlement to increased ratings for GERD, PTSD and fibromyalgia and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required on his part.

FINDINGS OF FACT

1.  A March 2018 rating decision reduced the disability rating for the Veteran's service-connected GERD from 30 percent to a noncompensable evaluation, effective March 1, 2018.

2.  As of March 1, 2018, the 30 percent disability rating for the Veteran's service-connected GERD had been in effect for more than 5 years.

3.  The reduction of the assigned rating for service connected GERD from 30 percent to a noncompensable evaluation effective March 1, 2018, was not proper.


CONCLUSION OF LAW

The reduction from 30 percent to 0 percent for GERD effective March 1, 2018, was improper and the 30 percent rating is restored.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.2, 4.10, 4.13 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the Board finds that all notification and due process requirements provided under 38 C.F.R. § 3.105(e) have been met.

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The Board notes that the 30 percent rating for GERD had been in effect since June 7, 2010; a period of more than 5 years.  Consequently, this rating could not be reduced without compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344(a), the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses.  38 C.F.R. § 3.344(b).

In this case, the reduction was due to the fact the Veteran failed to report for VA examination scheduled for November 2016 and it was determined no good cause was demonstrated for this failure.  Granted, 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  Further, 38 C.F.R. § 3.655(a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Nevertheless, it is not clear whether such provisions support an actual reduction of an assigned rating, particularly as in the case here where the rating has been in effect for more than 5 years and the stabilization provisions of 38 C.F.R. § 3.344 (a) and (b) are applicable.  It would appear that the Veteran's failure to report for a VA examination, and the resultant absence of an examination cannot be as full and complete an examination as the one which was the basis for this rating.  Moreover, such action would appear to be premature given the fact the Veteran had reported for VA examinations in the past.  Further, in an April 2017 statement the Veteran reported he had not been evaluated by the VA since 2014.  The Veteran stated that he was currently being treated by a private physician and included copies of medical records.  The Veteran also stated that his service-connected disabilities had not improved and "seem worse."  The Board also notes that the other evidence of record, to include the Veteran's statements, VA records and private medical records, cast doubt upon whether there was a permanent improvement in this disability under the ordinary conditions of daily life.

In view of the foregoing, the Board finds that the evidence of record does not reflect the Veteran had the type of improvement in his service-connected GERD that would warrant a reduction in the assigned 30 percent rating, particularly as it had been in effect for more than 5 years.  Therefore, the reduction of this rating was not proper, and the 30 percent rating is restored effective March 1, 2018.


ORDER

The rating reduction for the Veteran's GERD from 30 percent to 0 percent, effective March 1, 2018, was improper, and the 30 percent rating is restored.


REMAND

Although the Board regrets the additional delay, remand is needed to properly evaluate the Veteran's claims for increased evaluations for GERD, PTSD and fibromyalgia, and to adjudicate his claim for entitlement to TDIU.

A review of the Veteran's file reveals his most recent VA examinations were conducted in July 2014.  He submitted correspondence in April 2017 in which he stated that his service connected disabilities have worsened in severity.  VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect);  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On remand, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected GERD, PTSD and fibromyalgia.
As the Veteran's entitlement to TDIU is inextricably intertwined with the claims on appeal, the Board finds that the claim for TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical treatment records and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his GERD, PTSD and fibromyalgia.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected GERD disability, to include any functional effects.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service connected GERD.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

4.  After the development requested in items 1 and 2 above has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service connected PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

5.  After the above development requested in items 1 and 2 above has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his fibromyalgia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and should ask the Veteran to provide a detailed description of the symptoms and associated functional impairment he alleges are related to his fibromyalgia (and the examiner should comment upon whether those reports are consistent with clinical findings).  Any indicated studies should be performed, and all findings reported in detail.  The examiner must be provided a copy of the rating criteria for fibromyalgia and should comment as to whether there is objective evidence that he has symptoms/functional impairment associated with his fibromyalgia that are not contemplated by the schedular criteria.  The examiner is asked to specifically indicate whether the Veteran's fibromyalgia is refractory to medical treatment (does not improve with medical treatment).

6.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


